UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CONSTRUCTION LABORERS EDCV 18-2212 DSF (SPx)
TRUST FUNDS FOR SOUTHERN
CALIFORNIA ADMINISTRATIVE | Order re Hearing on Order to
COMPANY, Show Cause re Contempt
Plaintiff,

Vv.

PRO INSTALLS APPLIANCE
INSTALLATIONS, INC.,
Defendant.

 

 

The hearing on the Order to Show Cause re Contempt will be held
on January 27, 2020 at 9:00 a.m.! before the Honorable R. Gary
Klausner in Courtroom 850, Roybal Federal Building and U.S.
Courthouse, 255 East Temple Street, Los Angeles, California.
Plaintiffs counsel is to give notice to Defendant and any other parties
who have been ordered to show cause.

IT IS SO ORDERED.

ji + }
f | A o

h\Zoe Ar. . Je CRN
Dale S. Fischer

United States District Judge

 

Date: January 21, 2020

 

1 The date and time are unchanged.

CC: RGK
